     Case 3:14-cv-02470-MMA-RBB Document 225 Filed 08/06/20 PageID.4175 Page 1 of 1



1
2
3
4
5                             UNITED STATES DISTRICT COURT
6                            SOUTHERN DISTRICT OF CALIFORNIA
7
8      JAMES SOLER,                                         Case No. 14cv2470-MMA (RBB)
9                                          Plaintiff,
                                                            ORDER GRANTING JOINT
10     v.                                                   MOTION AND SETTING SPECIAL
                                                            BRIEFING SCHEDULE RE:
11     COUNTY OF SAN DIEGO, et al.,
                                                            PLAINTIFF’S ANTICIPATED
12                                     Defendants.          MOTION FOR ATTORNEYS’ FEES
13
                                                            [Doc. No. 224]
14
15            Upon due consideration, good cause appearing, the Court GRANTS the joint
16     motion of Plaintiff James Soler and Defendants Lisa Wilkins and Ray Hobbs with respect
17     to the briefing schedule for Plaintiff’s anticipated motion for attorneys’ fees from
18     Defendants Wilkins and Hobbs. Accordingly, the Court SETS the following special
19     briefing schedule: (1) Plaintiff must file his motion for attorneys’ fees on or before
20     August 31, 2020; (2) Defendants Wilkins and Hobbs must file a response to Plaintiff’s
21     motion on or before September 28, 2020; and (3) Plaintiff may file a reply in support of
22     his motion on or before October 5, 2020. Upon completion of the briefing, the Court
23     will take the matter under submission and issue a written ruling in due course. See Fed.
24     R. Civ. P. 78(b); CivLR 7.1.d.1.
25           IT IS SO ORDERED.
26     DATE: August 6, 2020                    _______________________________________
                                               HON. MICHAEL M. ANELLO
27
                                               United States District Judge
28

                                                        1
                                                                                  14cv2470-MMA (RBB)
